Name: Commission Regulation (EC) NoÃ 1126/2005 of 14 July 2005 laying down the reduction coefficient to be applied under the tariff quota for corn opened by Regulation (EC) NoÃ 573/2003
 Type: Regulation
 Subject Matter: Europe;  plant product;  tariff policy
 Date Published: nan

 15.7.2005 EN Official Journal of the European Union L 184/38 COMMISSION REGULATION (EC) No 1126/2005 of 14 July 2005 laying down the reduction coefficient to be applied under the tariff quota for corn opened by Regulation (EC) No 573/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 573/2003 of 28 March 2003, laying down detailed rules for the application of Council Decision 2003/18/EC as regards the concessions in the form of Community tariff quotas on certain cereal products originating in Romania and amending Regulation (EC) No 2809/2000 (2), and in particular Article 2(3), Whereas: (1) Regulation (EC) No 573/2003 opens an annual tariff quota of 149 000 t of corn for the 2005/2006 marketing year. (2) The quantities applied for on 11 July 2005, in accordance with Article 2(1) of Regulation (EC) No 573/2003, exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Each application for an import licence for quota Romania for corn lodged and forwarded to the Commission on 11 July 2005 in accordance with Article 2(1) and (2) of Regulation (EC) No 573/2003 shall be accepted at a rate of 8,9425 % of the quantity applied for. Article 2 This Regulation shall enter into force on 15 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 82, 29.3.2003, p. 25.